DETAILED ACTION
This Office Action is in response to Applicant’s application 17/175,803 filed on February 15, 2021 in which claims 1 to 8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on February 15, 2021 have been reviewed and accepted by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘a bendable display body’ of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on February 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation “the display body” in lines 2 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 depend upon claim 1 and are likewise defective
Claim 1 recites ‘a direction along the bent direction’ at lines 5 and 13-14.  It is unclear what, if anything, distinguishes the respective recitations.
Regarding claim 4 which recites ‘the bent area has more of the holes than the unbent hole area’ while claim 1 recites ‘a plurality of holes are provided in a bend area of the raw material sheet’, it seems that this subject matter is directed to the raw material sheet and that Applicant is intending to claim the bend area of the raw material sheet has more of the plurality of holes that the holes in the unbent area.  Appropriate clarification is required where Examiner notes ‘the holes’ at line 4 lacks antecedent basis.
Regarding claim 5 which recites ‘the holes’ at line 6, it appears that Applicant is trying to describe holes in the unbent frame area yet, claim 4 refers to holes in the raw material sheet.  It is unclear what ‘the holes’ Applicant is trying to claim because the holes appear to be defined by the location rather than just being holes i.e. raw material sheet holes in the bent area, raw material sheet holes in the unbent area, raw material sheet holes in the unbent frame area.  Applicant may wish to improve claim clarity by using the material-location descriptors as relevant adjectives to ‘holes’.
Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to disclose a method for manufacturing a display device including a bendable display body and a sheet member fixed to the display body, wherein a raw material sheet serving as the sheet member has a width that is greater than a width of the display body in a direction along a bent section of the display body, and a plurality of holes are provided in a bent area of the raw material sheet over an entire width along the bent section of the display body, the method comprising: a display mounting process in which the display body is mounted on the raw material sheet such that the bent section and the bent area are aligned and that the display body avoids end portions of the raw material sheet in a direction along the bent section; a pressure application process in which pressure is applied to the display body from a central part of the display body toward a periphery of the display body; and a cutting process in which the raw material sheet is cut into the sheet member, wherein the sheet member is cut into a predetermined size.
Claims 2-7 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 8, the prior art fails to disclose a method for manufacturing a display device including a bendable display body and a sheet member fixed to the display body, wherein a plurality of holes is provided in a bent area of the sheet member over an entire width thereof along a bent section of the display body, the method comprising: a display mounting process in which the display body is mounted on the sheet member such that the bent section and the bent area are aligned; a reinforcement process in which a reinforcing sheet having a rigidity equal to or greater than a rigidity of the sheet member is stuck onto the sheet member; a pressure application process in which pressure is applied to the display body from a central part of the display body toward a periphery of the display body after the reinforcement process; and a stripping process in which the reinforcing sheet is stripped from the sheet member after the pressure application process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893